DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/08/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (AU 2018414730, published 09/26/2019) in view of Imperva (“A CAPTCHA in the Rye”, Hacker Intelligence Initiative, Monthly Trend Report #11, ADC Monthly Web Attacks Analysis, 2012).
As recited in independent claim 1, Zhu et al show a display device comprising: a display panel 104, and a control device (including 101, see Fig. 2) that includes a processor 101 and functions, through the processor executing a display control program, as: a determiner that determines (“determine an area … as the drawing area in which the application window is allowed to be drawn” [0132]), with a plurality of fields displayed on a screen (“the screen includes a plurality of to-be-drawn application windows” [0133]) of the display panel 104, whether or not an entire software keyboard is displayable without overlap (“determining, by the terminal, whether the first application window in the first GUI is able to be disposed in the 
allows (but need not require) for, when the determiner determines that the entire software keyboard is displayable without overlap (“determining, by the terminal, whether the first application window in the first GUI is able to be disposed in the drawing area” [0012]), display of the software keyboard without overlap (“using, by the terminal, a first size of the first application window in the first GUI as the size of the first application window in the second GUI” [0012]) with the plurality of fields (see Application window 1 and Application window 2 in Fig. 15(b), for example; see also Fig. 14(b)) or 
allows (but need not require) for, when the determiner determines that the entire software keyboard is not displayable without overlap (“determine whether the first application window in the first GUI is able to be disposed in the drawing area … if the first application window is not able to be disposed in the drawing area, reduce the first application window from a first size to a second size” [0022]), display of the software keyboard in a split form (see Fig. 8, which is allowed but not required) or 
display of the software keyboard in a partial form composed only of a portion of the software keyboard in a region of the screen out of the plurality of fields (When limitations are recited in the alternative, the claim is fully met by the prior art teaching of any one of the limitations, even in the absence of others. In this case, three options are recited, and at least one of these three options is allowed by the prior art device.).
As recited in independent claim 1, Zhu et al are silent regarding whether the plurality of fields contain a reference field for predetermined characters or predetermined symbols for image 
As recited in independent claim 1, Imperva shows a reference field (see “7H79” in Fig. 8) for predetermined characters (7, H, 7, and 9 are characters) or predetermined symbols (7, H, 7, and 9 are symbols) for image authentication (“separation of letters from background”) and an entry field (see “Informe código de segurança” in Fig. 8) for entering, by using a keyboard (insofar as, in this context, “Informe” is a Portuguese command for the user to enter input by typing), the predetermined characters (7, H, 7, and 9) or the predetermined symbols (7, H, 7, and 9) displayed within the reference field (see “7H79” in Fig. 8).
Moreover, the Examiner finds that image authentication with a software keyboard was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to display a reference field and an entry field as taught by Imperva for image authentication as taught by Imperva by use of a software keyboard as taught by Zhu et al. The rationale is as follows: one of ordinary skill in the art would have had reason to prevent automated tools from abusing online services by distinguishing bots from human users as taught by Imperva (“Due to the pervasiveness of bots, Web applications must try to identify when interacting with an actual human user from an automated tool. Automated tools can be used for many malicious purposes … a CAPTCHA is a test intended to distinguish human users from automated browsing applications, and thus prevent automated tools from abusing online services”, see page 2) while achieving input efficiency as taught by Zhu et al (“prevent an input method soft keyboard from blocking a to-be-input application window, and improve input efficiency” [0005]). 

As recited in claim 3, Zhu et al shows that when the controller detects, through the touch panel, a touch gesture (“the user taps an input box in the application window 2” [0131]; see Fig. 14(a)) on one of the plurality of fields (see Application window 1 and Application window 2 in Fig. 14(a)) on the screen of the display panel, the controller moves the plurality of fields close to one side (top) of the screen 104-2 of the display panel 104, the determiner determines (“determining unit is further configured to : determine whether the first application window in the first GUI is able to be disposed in the drawing area” [0022]), with the plurality of fields moved (see locations of Application window 1 and Application window 2 in Fig. 15(b)) to the one side (top) of the screen 104-2, whether or not the entire software keyboard is displayable without overlap (see lack of overlap in Fig. 15(b); see also Fig. 14(b)) with the plurality of fields (Application window 1 and Application window 2) on the screen 104-2 of the display panel 104, and according to (though not necessarily caused by) a result of the determination by the determiner, the controller allows (but need not require) the display panel 104 to display the 
As recited in claim 10, Zhu et al show displaying the software keyboard in partial form (see Fig. 8, wherein 802 is a software keyboard in partial form) within the region of the screen out (outside Drawing area 803) of the plurality of fields (wherein fields are allowed to be drawn within Drawing area 803; see Fig. 8), the controller omits some of keys constituting the software keyboard and associates the respective characters or symbols associated with the omitted keys with respective non-omitted other keys to thus associate two types of characters or symbols (3 character or symbols, or 4 characters, are associated on each key of 802 in Fig. 8) with each of the other (non-omitted) keys.
Allowable Subject Matter
Claims 4-7 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 10 have been fully considered but are moot because fewer than all references relied upon have been challenged in the most recently filed arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
11/18/2021